UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


VICKIE DIANNE BYRD,

                            Plaintiff,        No. 6:14-cv-06470(MAT)
                                              DECISION AND ORDER
                 -vs-

NYS FINGERLAKES DEVELOPMENTAL
DISABILITIES SERVICES
O.P.W.D.D.,

                            Defendant.


                              INTRODUCTION

     Proceeding pro se, Vickie Dianne Byrd (“Plaintiff”) instituted

this action by filing a complaint (Dkt #1) dated August 11, 2014,

alleging that “NYS Fingerlakes Developmental Disabilities Services

O.P.W.D.D.”1    discriminated against her in connection with her

application for employment in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.; the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et

seq.; Americans with Disabilities Act of 1990 (“ADA”), Pub. L.

No. 101–336, 104 Stat. 327, amended by ADA Amendments Act of 2008,

Pub. L. No. 110–325, 122 Stat. 3553 (2008); and the New York Human

Rights Law (“NYHRL”), N.Y. Exec. Law § 290 et seq.

     In a Decision and Order filed on November 22, 2018, the Court

granted Defendant’s renewed Motion for Summary Judgment pursuant to

Federal Rule of Civil Procedure (“FRCP”) 56 in its entirety and


     1

      This term appears to be a conflation of the New York State Office For
People With Developmental Disabilities (“OPWDD”) and the Finger Lakes
Developmental Disabilities State Operations Office (“FLDDSOO”).
dismissed      Plaintiff’s    Complaint.      See     Dkt   #54.      Judgment    in

Defendant’s favor was entered on November 26, 2018. See Dkt #55.

      On December 7, 2018, Plaintiff filed a Motion to Vacate the

Judgment. See Dkt #56. Plaintiff also filed a pleading purporting

to be Response in Opposition, see             Dkt #57, to Defendant’s no-

longer-pending summary judgment motion along with an Opposition to

Statement of Fact, see Dkt #57-1. Defendant filed a Memorandum in

Opposition (Dkt #58) to Plaintiff’s motion for vacatur.

      For the reasons discussed below, Plaintiff’s Motion to Vacate

is denied in its entirety.

                               LEGAL STANDARD

      “[W]here a post-judgment motion is timely filed and ‘calls

into question the correctness of that judgment it should be treated

as a motion under FRCP 59(e), however it may be formally styled.’”

Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 41 (2d Cir. 1982)

(quoting Dove v.Codesco, 569 F.2d 807, 809 (4th Cir. 1978)). “There

are four basic grounds upon which a Rule 59(e) motion may be

granted. First, the movant may demonstrate that the motion is

necessary to correct manifest errors of law or fact upon which the

judgment is based. . . . Second, the motion may be granted so that

the   moving    party   may   present    newly      discovered     or   previously

unavailable     evidence.     Third,    the   motion    will     be     granted   if

necessary to prevent manifest injustice. . . . Fourth, a Rule 59(e)

motion may be justified by an intervening change in controlling




                                        -2-
law.”   11    Fed.      Prac.       &    Proc.       Civ.,   Grounds       for    Amendment   or

Alteration of Judgment, § 2810.1 (3d ed.) (footnotes omitted).

      The Second Circuit has explained that “[t]he standard for

granting      a        [motion       for       reconsideration]            is     strict,     and

reconsideration will generally be denied unless the moving party

can   point       to    controlling         decisions         or    data    that    the     court

overlooked—matters,            in       other    words,      that    might       reasonably    be

expected to alter the conclusion reached by the court.” Shrader v.

CSX   Transp.,         Inc.,    70      F.3d     255,   257    (2d    Cir.       1995)   (citing

Schonberger v. Serchuk, 742 F. Supp. 108, 119 (S.D.N.Y. 1990);

Adams v. United States, 686 F. Supp. 417, 418 (S.D.N.Y. 1988)).

                                           DISCUSSION

      Plaintiff asserts in a conclusory fashion that she did not

receive notice of the consequences of not responding to Defendant’s

renewed Motion for Summary Judgment because someone is “disrupting”

her mail and that mail has been missing from her mailbox. See Dkt

#56. In her Response (Dkt #57) and Opposition to Statement of Facts

(Dkt #57-1), which are largely duplicative of each other, Plaintiff

simply reasserts her disagreement with Defendant’s decision not to

extend an     employment            offer       to    her    and levels         accusations    of

misconduct and discrimination by Defendant and its employees.

      Even assuming Plaintiff’s Opposition to Statement was timely

filed, and in compliance with the District’s Local Rules of Civil

Procedure or with FRCP 56—which it is not—it would have had no




                                                 -3-
effect on this Court’s decision to grant summary judgment to

Defendant based on Defendant’s properly supported motion.

      As the Supreme Court has explained, the court’s inquiry under

FRCP 56 is the inquiry under “whether the evidence presents a

sufficient disagreement to require submission 252 to a jury or

whether it is so one-sided that one party must prevail as a matter

of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52

(1986).    A    party’s      “bald   assertion,   completely       unsupported   by

evidence, [does] not satisfy [her] burden; it certainly d[oes] not

‘present[ ] a sufficient disagreement to require submission to a

jury’ as required by Fed. R. Civ. P. 56(c).” Carey v. Crescenzi,

923 F.2d 18, 21 (2d Cir. 1991) (quoting Anderson, 477 U.S. at

251–52. “To overcome a motion for summary judgment, the non-moving

party must provide this Court with some basis to believe that his

‘version of relevant events is not fanciful.’” Lee v. Coughlin, 902

F. Supp. 424, 429 (S.D.N.Y. 1995), on reconsideration, 26 F.

Supp.2d 615 (S.D.N.Y. 1998) (quoting Christian Dior–New York, Inc.

v.   Koret,     Inc.,     792   F.2d   34,    37–39   (2d   Cir.   1986);   citing

Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986) (stating that a party opposing summary judgment

“must do more than simply show that there is some metaphysical

doubt as to the material facts”).

      The Court is cognizant of Plaintiff’s pro se status and the

requirement that her submissions be judged by a more lenient

standard       than   that    accorded   to    “formal   pleadings    drafted    by


                                         -4-
lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). However, this

leniency “is not without limits, and all normal rules of pleading

are not absolutely suspended.” Stinson v. Sheriff’s Dep’t of

Sullivan County, 499 F. Supp. 259, 262 (S.D.N.Y. 1980). In other

words, Plaintiff’s pro se status does not relieve her of the usual

prerequisites of opposing a properly supported summary judgment

motion. See Houston v. Teamsters Local 210, Affiliated Health &

Ins. Fund-Vacation     Fringe     Ben.   Fund,   27   F.   Supp.3d   346, 351

(E.D.N.Y. 2014) (“[P]roceeding pro se does not otherwise relieve a

litigant of the usual requirements of summary judgment, and a pro

se party’s bald assertions unsupported by evidence . . . are

insufficient to overcome a motion for summary judgment.”) (quoting

Rodriguez   v. Hahn,   209   F.    Supp.2d   344, 348      (S.D.N.Y.   2002);

internal quotation marks omitted in original).

     Here, Plaintiff’s Response and Opposition to Statement of

Facts consist of nothing more than “bald assertion[s], completely

unsupported by evidence,” Carey, 923 F.2d at 21. They are patently

insufficient to create a “metaphysical doubt” as to the material

facts much less a “genuine issue” requiring resolution by a jury.

The Court adheres to its previous Decision granting Defendant’s

Motion for Summary Judgment because Defendant showed that there is

no genuine issue of material fact to be tried, and that it is

entitled to judgment as a matter of law. Plaintiff’s post-judgment

submissions provide the Court with no basis to deviate from this

ruling.


                                     -5-
                           CONCLUSION

     For the foregoing reasons, Plaintiff’s Motion to Vacate is

denied. The Court certifies that any appeal of this decision and

order would not be taken in good faith, and therefore denies

Plaintiff permission to proceed in forma pauperis on appeal.

     SO ORDERED.

                                       S/Michael A. Telesca


                                      HON. MICHAEL A. TELESCA
                                   United States District Judge

Dated:    January 28, 2019
          Rochester, New York.




                                 -6-
